UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8495


CHARLES W. PENLAND, SR.,

                  Plaintiff - Appellant,

             v.

THE HONORABLE JUDGE COUCH; LARRY W. PROPES, Clerk of Court
Columbia; KENNETH REINSTAFF, Clerk of Court Spartanburg
County South Carolina; STATE OF SOUTH CAROLINA,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:08-cv-03104-HMH)


Submitted:    February 26, 2009              Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles W. Penland, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles W. Penland, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) civil rights

complaint.         The     district       court    referred      this      case       to    a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The   magistrate     judge       recommended       that    relief     be    denied         and

advised Penland that failure to file specific objections to this

recommendation would waive appellate review of a district court

order based upon the recommendation.                     Although Penland filed a

response to the magistrate judge’s recommendation, he did not

specifically       object        to   the       dispositive      portions        of        the

magistrate judge’s recommendation.

             The   timely        filing     of     specific      objections           to     a

magistrate     judge’s      recommendation          is    necessary        to   preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned       of     the    consequences              of

noncompliance.      United States v. Midgette, 478 F.3d 616, 621-22

(4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140 (1985).

Penland has waived appellate review by failing to file specific

objections    after      receiving        proper    notice.         Accordingly,            we

affirm the judgment of the district court.

             We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented     in   the       materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3